Title: From Thomas Jefferson to Thomas Mann Randolph, 18 February 1807
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                        
                            My very dear Sir
                            
                            Feb. 18. 07.
                        
                        Your letter recieved this morning has given me a pang under which I am overwhelmed. I take up my pen to
                            express some of my thoughts, but thousands will remain which are inexpressible. I had for some days percieved in you a
                            gloom which gave me uneasiness. I knew there was a difference between mr Eppes & yourself, but had no idea it was as
                            deep seated as your letter shews it to be. I never knew the cause, nor ever wished to know it. my affections for you both
                            were warm, as well for your respective merits, as for the sake of the dear objects which formed a link between us. I hoped
                            that neither would expect me to take a part between you, or to participate in your feelings towards each other. what acts
                            of mine can have induced you to suppose that I felt or manifested a preference of him, I cannot concieve. whatever they
                            have been, they have been misconstrued. for never did I feel any thing like the preference you have supposed. my only fears
                            had been that one in a contrary direction might be suspected, because the misfortune which had left me but one resource of
                            happiness might produce a suspicion of an exclusive attachment to that one. I well recollect the invitation which dropped
                            from me to mr Eppes the other day in your presence. it was unpremeditated, I felt my error the moment I had uttered it,
                            but it could not be recalled, & I thought that the recollections which attach me to mr Eppes, the object of which is
                            indeed withdrawn but can never be forgotten, nor any thing which she loved become indifferent to me, I had thought I say
                            that these were of too sacred a cast to inspire any umbrage. you speak of other acts indicating a preference. I know not
                            what they were, and am conscious they have been misconstrued, because I never had a thought or a feeling which could
                            prompt me to such an preference. no, my dear Sir, there is not a man on earth for whom I have, and have ever had, such an
                            affection as for yourself, and if ever you have doubted, it has arisen from a want of a sufficient expression of it
                            on my part, or of too much sensibility in yourself. your virtues, your qualifications of every kind which can render a
                            man estimable, are as deeply felt & valued by me, as by any man living; and were we without particular connection, they
                            would make me feel your loss as a great misfortune. but when I consider our connection through the dearest tie that either
                            of us have in this world, and the numerous ones next to her which are to us both almost as herself, a separation from you
                            would be a calamity against which I feel that I could not bear up. ardently longing for the moment when I can retire to
                            the bosom of my family, when I was hoping to recieve from their love something which might warm the chilling and dreary
                            feelings of age, if the curtain is to be dropped between that consolation & myself, then indeed all is lost for me! I
                            have not one glimmering of comfort in this world left; if the last ties of nature which hold to the human heart are to be
                            torn from mine, I sincerely wish that the hour which closes the career of my public duties, may close that of my life
                            also. without reference to the painful sensations which will afflict our dear & common connections, I implore, on my own
                            account, your return to a conviction of what I declare in the presence of an omniscient god, is the truth, that I never
                            had a thought of the preference you have apprehended; that I never felt a sentiment towards you but of the purest
                            affection, that I never felt, much less ever expressed an impatience at any thing about you supposed disagreeable to me.
                            no such circumstance about you exists; no such expression ever escaped from me to any mortal, none such was ever
                            concieved, for in truth there was no ground for any such. your return to the house would indeed be a consolation to me: I
                            leave it to be decided by your own feelings & inclinations. but let me hope for an entire conviction that your
                            separation has been produced by either things which have not existed, or which have been misconstrued, no action,
                            expression, or thought having ever proceeded from me, inconsistent with the warmest affection & respect for you. I have
                            hastily & crudely thrown my feelings on paper, and I hope that thus sincerely unbosoming myself to you, will produce an
                            entire oblivion with both, that there has ever for a moment arisen a cloud between us. I put my letter into the hands of a
                            friend who may supply perhaps what may be wanting in it’s expressions to satisfy you of the sincere state of my mind
                            towards you, which I assure you harbours not a sentiment but of affection & respect for you.
                        
                            Th: Jefferson
                            
                        
                    